Citation Nr: 0213730	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  98-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for residuals of a back injury, shown as 
muscular strain to the left posterior thorax (residuals of a 
back injury).

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that rating decision, the RO found 
that the appellant had not submitted new and material 
evidence to reopen his claim for service connection for a 
left shoulder disorder or his claim for service connection 
for residuals of a back injury, shown as muscular strain to 
left posterior thorax.

The Board remanded this case in June 1999 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
a left shoulder disorder and for residuals of a back injury, 
shown as muscular strain to the left posterior thorax in an 
August 1995 RO decision.  

3.  At the time of the RO's August 1995 decision, there was 
no post-service medical evidence linking a left shoulder 
disorder or residuals of a back injury to an injury or 
incident during service.

4.  Evidence added since the RO's last decision in August 
1995, which was not appealed, includes VA and non-VA medical 
records, incomplete Social Security Administration records, 
testimony and written statements provided by the veteran and 
his employer, friends, family, and representative that detail 
the history of the veteran's currently diagnosed left 
shoulder disorder and residuals of a back injury. 

5.  The evidence added to the record since the RO's August 
1995 decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of these 
claims.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1995 RO denial of 
entitlement to service connection for a left shoulder 
disorder is new and material, and the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126, 7105 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(West 1991 & Supp. 2001).   

2.  Evidence received since the August 1995 RO denial of 
entitlement to service connection for residuals of a back 
injury, shown as muscular strain to the left posterior thorax 
are new and material, and the claim for service connection 
for this disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claims on appeal.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
and supplemental statements of the case sent to the veteran 
notified him of the evidence required to grant his claim and 
of the information and evidence needed to substantiate it.  
Thus, the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to his claim to reopen his claim for entitlement 
to service connection for a left shoulder disorder and for 
residuals of a back injury, shown as muscular strain to the 
left posterior thorax.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  (VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the veteran's claims.

II.  New and Material Evidence

The record reflects that the RO denied entitlement to service 
connection for a left shoulder disorder and for residuals of 
a back injury, shown as muscular strain to the left posterior 
thorax, in August 1995.  The RO denied service connection for 
these disorders because there were no post-service medical 
records linking a left shoulder disorder or residuals of a 
back injury to an injury or incident during service.  The 
veteran did not appeal this action and, therefore, it became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103 (2001).

The RO subsequently reopened the claims based on new and 
material evidence, and denied them based on the evidence of 
record.  In cases like this, the Board must make its own 
findings.  "[T]he Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In the absence of clear and unmistakable error, a previously 
denied claim can only be reopened upon the submission of new 
and material evidence.  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in August 1995 includes VA and non-VA 
medical records, incomplete Social Security Administration 
records, a transcript of a hearing held at the RO in July 
1998, and written statements provided by the veteran and his 
friends, family, employer, and representative.  According to 
the veteran's service medical records, which were of record 
in August 1995, the veteran was treated for a left shoulder 
disorder and for muscular strain to the left posterior in 
March 1967.  According to service emergency room treatment 
records from October 1967, the veteran was treated for 
muscular strain of the thorax after pulling on a cable.  The 
veteran was also treated for left shoulder pain.

According to various private medical records dated after 
August 1995, various medical professionals have linked the 
veteran's current back and left shoulder disorders to the 
injuries documented in the service medical records.  

The RO denied the claims originally in August 1995 because it 
found that the service medical records were negative for 
treatment of a chronic back or left shoulder disorder, and 
there was no post-service medical evidence linking the 
current disorders to an incident during service.  The Board 
finds that, given that the service medical records indicate 
that the veteran was treated for a back and left shoulder 
disorder, and that private medical providers have linked the 
veteran's current back and left shoulder disorders to 
injuries during service since the last final decision in 
August 1995, this evidence is new and material.  

The Board considers this evidence to bear directly and 
substantially upon the specific matters under consideration, 
i.e., whether the veteran's current back and left shoulder 
disorders are related to service, and to be of such 
significance that it must be considered together with all the 
evidence to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a back and a left shoulder 
disorder reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for an eye 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claims 
of service connection for a back injury, shown as muscular 
strain to the left posterior thorax and a left shoulder are 
reopened; to this extent, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

